Exhibit 10.1

 

Halcón Resources Corporation

1801 California Street, Suite 3500

Denver, CO 80202

 

April 17, 2019

 

Fir Tree Capital Management LP

55 West 46th Street, 29th Floor

New York, NY 10036
Attention:  Evan Lederman

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between Fir Tree
Capital Management LP (“Fir Tree”) and Halcón Resources Corporation (the
“Company”).  Each of Fir Tree and the Company is individually a “Party” and
collectively they are the “Parties.”  Capitalized terms used and not otherwise
defined have the meanings ascribed to them in paragraph 6 of this Agreement.

 

1.                                      Promptly following the execution and
delivery of this Agreement (but in any event within one (1) business day after
the date of this Agreement), the Company shall issue a press release in the form
agreed with Fir Tree and attached to this Agreement as Exhibit A (the “Company
Press Release”) which Company Press Release shall announce the appointment of
Carin Barth to the Company’s Board of Directors (the “Board”) and that Carin
Barth shall be assigned to the Class A class of directors, which Class A
directors are to be nominated for re-election at the 2020 Annual Meeting, and if
so re-elected, will be elected to serve a three-year term expiring at the 2023
Annual Meeting.  Each Party shall not, and shall cause its Affiliates and its
and their respective principals, directors, members, general partners, officers,
employees and agents and representatives acting on their behalf not to, make any
statement inconsistent with the Company Press Release in connection with the
announcement of this Agreement.  Fir Tree shall not, and shall cause its other
Restricted Persons not to, issue any press release in connection with the
execution of this Agreement.  Additionally, promptly following the execution and
delivery of this Agreement (but in any event within one (1) business day after
the date of this Agreement), the Company shall file a Current Report on Form 8-K
(the “Company 8-K”), which shall report the entry into this Agreement, the
appointment of Carin Barth as a Class A director and the issuance of the Company
Press Release.  The Form 8-K shall be consistent with the Company Press Release
and the terms of this Agreement.

 

2.                                      In connection with the 2019 Annual
Meeting (and any adjournments or postponements), the Company shall (a) seek the
re-election of the Class C directors; (b) recommend that the Company’s
stockholders vote in favor of the election of each of the Company’s nominees,
(c) solicit proxies for each of the Company’s nominees, and (d) cause all
Company common stock represented by proxies granted to it (or any of its
officers, directors or representatives) to be voted in favor of each of the
Company’s nominees.  In connection with the 2019 Annual Meeting (and any
adjournments or postponements), Fir Tree shall cause to be present for quorum
purposes and vote or cause to be voted all Company common stock

 

--------------------------------------------------------------------------------



 

beneficially owned by Fir Tree or its Affiliates and which it or its Affiliates
are entitled to vote on the record date for such Annual Meeting in favor of
(i) the election of directors nominated by the Board, and (ii) otherwise in
accordance with the Board’s recommendation for all other proposals deemed to be
“routine” pursuant to the rules of the New York Stock Exchange; provided that,
for the avoidance of doubt, for purposes of this paragraph 2, shares of Company
common stock underlying cash or physically settled swap instruments held by Fir
Tree or its Affiliates shall not be deemed to be “beneficially owned” by Fir
Tree or its Affiliates, as applicable.

 

3.                                      The Nominating and Corporate Governance
Committee of the Board shall work in good faith to identify for the Board and
for the Board to appoint an additional director (the “Additional Director” and,
together with Ms. Barth once appointed, the “New Directors” and each, a “New
Director”) to the Board who (a) qualifies as “independent” for purposes of the
relevant rules and regulations of the U.S. Securities and Exchange Commission as
well as the relevant rules and regulations of the New York Stock Exchange, and
(b) is reasonably acceptable to Fir Tree, as soon as possible after the date
hereof, but in any case by July 15, 2019 (the “First Deadline”).  If the
Additional Director has not been appointed by the First Deadline, Fir Tree shall
have the right during the ten (10) Business Day period following the First
Deadline to submit for nomination to the Board a candidate for the position of
the Additional Director (who, for the avoidance of doubt, shall satisfy the
requirements set forth in clause (a) of this paragraph 2), which candidate shall
be reasonably acceptable to the Board for appointment to the Board and within
thirty (30) calendar days after the First Deadline (such date, the “Second
Deadline”)) nominated and appointed by the Board.  The Additional Director shall
be assigned to the Class A class of directors. In the event of either New
Director’s death, incapacity or resignation, the Company shall have the right to
select a replacement candidate who is reasonably acceptable to Fir Tree.  The
Company shall appoint such replacement candidate (the “Replacement Director”) to
replace the departing New Director, with such Replacement Director to be
appointed to the Board in substitution for such New Director to serve the
unexpired term of the departed New Director and the Replacement Director shall
be considered a New Director for all purposes of this Agreement.  If the
proposed Replacement Director is not reasonably acceptable to the Fir Tree, the
Company shall have the right to submit another proposed Replacement Director to
Fir Tree for its reasonable approval.  The Company shall have the right to
continue submitting the name of a proposed Replacement Director to Fir Tree for
its reasonable approval until Fir Tree so approves such Replacement Director, at
which time such Person shall be appointed as the Replacement Director in
substitution for such New Director.  Fir Tree agrees that upon the Company’s
request to approve a proposed Replacement Director, it shall grant or withhold
its reasonable approval as promptly as practicable, and such reasonable approval
shall not be conditional on any other action proposed to be taken by the
Company.

 

4.                                      From the date of this Agreement until
the Expiration Date or until such earlier time as the restrictions in this
paragraph 4 terminate as provided herein (such period, the “Restricted Period”),
Fir Tree shall not, and shall cause its Affiliates and its and their respective
principals, directors, general partners, officers, employees, and agents and
representatives acting on their behalf (collectively, “Restricted Persons”) not
to, directly or indirectly, absent prior express written invitation or
authorization by the Board:

 

2

--------------------------------------------------------------------------------



 

(a) engage in any “solicitation” (as such term is used in the proxy rules of the
SEC) of proxies or consents with respect to the election or removal of directors
of the Company or any of its subsidiaries or any other matter or proposal
relating to the Company or any of its subsidiaries or become a “participant” (as
such term is used in the proxy rules of the SEC) in any such solicitation of
proxies or consents;

 

(b) knowingly encourage or advise any Person or knowingly assist any Person in
encouraging or advising any other Person (i) with respect to the giving or
withholding of any proxy or consent relating to, or other authority to vote, any
Voting Securities, or (ii) in conducting any type of referendum relating to the
Company or any of its subsidiaries (other than such encouragement or advice that
is consistent with management’s recommendation in connection with a particular
matter);

 

(c) form, join or act in concert with any “group” as defined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), with respect to the election or removal of directors of the Company or
any of its subsidiaries, other than with its Affiliates;

 

(d) acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any Third Party in the acquisition of, any Voting Securities of the
Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Voting Securities, in each case, if
such acquisition, offer, agreement or transaction would result in Fir Tree
having beneficial ownership of more than 10%, or economic exposure to more than
10%, of the voting securities of the Company;

 

(e) make or in any way participate, either alone or in concert with others,
directly or indirectly, in any tender offer, exchange offer, merger,
consolidation, acquisition, business combination, purchase of a division,
purchase of substantially all of the assets, recapitalization, restructuring,
liquidation, dissolution or similar extraordinary transaction involving the
Company or any of its subsidiaries or its or their respective securities or
assets (each, an “Extraordinary Transaction”) (it being understood that the
foregoing shall not restrict the Restricted Persons from tendering shares,
receiving payment for shares or otherwise participating in any Extraordinary
Transaction initiated by a Third Party on the same basis as other stockholders
of the Company or any of its subsidiaries, or from participating in any
Extraordinary Transaction that has been approved by the Board or the board of
any subsidiary of the Company); or make, directly or indirectly, any proposal,
either alone or in concert with others, to the Company or any of its
subsidiaries or the Board or the board of any subsidiary of the Company that
would reasonably be expected to require a public announcement regarding any of
the types of matters set forth above in this clause (e);

 

(f) enter into a voting trust, arrangement or agreement with respect to any
Voting Securities, or subject any Voting Securities to any voting trust,
arrangement or agreement other than (i) this Agreement, (ii) solely with
Affiliates of Fir Tree, or (iii) granting proxies in solicitations approved by
the Board or the board of any subsidiary of the Company;

 

3

--------------------------------------------------------------------------------



 

(g) (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or the board of any subsidiary of the Company or
nominate or propose the nomination of, or recommend the nomination of, any
candidate to the Board or any such other board, or (ii) seek, alone or in
concert with others, the removal of any member of the Board or any such other
board, or (iii) conduct a referendum of stockholders of the Company or any of
its subsidiaries;

 

(h) make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise) relating to the Company or any of its
subsidiaries;

 

(i) make any request for stock list materials or other books and records of the
Company or any of its subsidiaries under Section 220 of the General Corporation
Law of the State of Delaware or other statutory or regulatory provisions
providing for shareholder access to books and records;

 

(j) except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board or the board of any subsidiary of the Company, (ii) any material change in
the capitalization or dividend policy of the Company or any of its subsidiaries,
(iii) any other material change in management, business or corporate structure
of the Company or any of its subsidiaries, (iv) any waiver, amendment or
modification to the certificate of incorporation or bylaws (“Governing
Documents”) of the Company or any of its subsidiaries, or other actions which
may impede the acquisition of control of the Company or any of its subsidiaries
by any Person; (v) causing a class of securities of the Company or any of its
subsidiaries to be delisted from, or to cease to be authorized to be quoted on,
any securities exchange or (vi) causing a class of equity securities of the
Company or any of its subsidiaries to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

 

(k) institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its subsidiaries or any of
its or their respective current or former directors or officers (including
derivative actions) in order to effect or take any of the actions expressly
prohibited by this paragraph 4; provided, however, that for the avoidance of
doubt, the foregoing shall not prevent any Restricted Person from
(i) instituting litigation to enforce the provisions of this Agreement;
(ii) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against a Restricted Person, (iii) bringing bona fide
commercial disputes that do not relate to the subject matter of this Agreement
or the topics covered in the correspondence between the Company and the
Restricted Persons prior to the date hereof, or (iv) exercising statutory
appraisal rights; provided, further, that the foregoing shall also not prevent
the Restricted Persons from responding to or complying with a validly issued
legal process;

 

(l) negotiate with, or enter into any understandings or agreements with, any
Third Party to take any action that Fir Tree is prohibited from taking pursuant
to this paragraph 4;

 

4

--------------------------------------------------------------------------------



 

(m) publicly disclose any intention, plan or arrangement with respect to any
action that Fir Tree is prohibited from taking pursuant to this paragraph 4; or

 

(n) make any request or submit any proposal to amend or waive the terms of this
Agreement, in each case which would reasonably be expected to result in a public
announcement of such request or proposal; provided that Fir Tree may make a
confidential request to the chairman or vice chairman of the Board that the
Company amend or waive the terms of this Agreement in a manner that would not be
reasonably likely to require public disclosure of such request by the Company
(including that Fir Tree may make a confidential request to waive the
restrictions set forth in subparagraph (d) of this paragraph 4, to which request
the Company agrees to respond within one (1) business day, and further agrees to
not unreasonably refuse to grant the waiver);

 

provided that (A) the restrictions in this paragraph 4 and paragraph 5 shall
terminate automatically upon the earliest of: (i) as a nonexclusive remedy for
any such breach, five (5) business days after written notice is delivered to the
Company by Fir Tree following a material breach of this Agreement by the Company
if such breach has not been cured within such notice period; provided further,
that Fir Tree is not in material breach of this Agreement at the time such
notice is given; (ii) the announcement by the Company that it has entered into a
definitive agreement with respect to any Extraordinary Transaction that would
result in the acquisition by any Person or group of more than 50% of the Voting
Securities of the Company; (iii) the commencement of any tender or exchange
offer (by any Person other than Fir Tree or its Affiliates) which, if
consummated, would constitute an Extraordinary Transaction that would result in
the acquisition by any Person or group of more than 50% of the Voting
Securities, where the Company files with the SEC a Schedule 14D-9 (or any
amendment thereto) that does not recommend that its stockholders reject such
tender or exchange offer (provided that nothing shall prevent the Company from
issuing a “stop, look and listen” communication pursuant to
Rule 14d-9(f) promulgated under the Exchange Act in response to the commencement
of any tender or exchange offer); (iv) the adoption by the Board of any
amendment to the Governing Documents, in each case as in effect on the date
hereof that would reasonably be expected to impair the ability of a stockholder
to submit nominations of individuals for election to the Board or stockholder
proposals in connection with any Annual Meeting after the 2020 Annual Meeting;
(v) the adoption of any shareholder rights plan (unless such rights plan has a
trigger in excess of 10% of the common stock of the Company outstanding and is
adopted (x) in response to an accumulation by a Third Party, or (y) in response
to an unsolicited proposal for an Extraordinary Transaction); (vi) such time as
the Company files with the SEC or delivers to its stockholders a preliminary
proxy statement, definitive proxy statement or other proxy materials in
connection with the 2019 Annual Meeting that are inconsistent with the terms of
this Agreement; (vii) the commencement of any voluntary bankruptcy or insolvency
proceeding in respect of the Company; (viii) the announcement by the Company of
a Stock Issuance Transaction; and (ix) the Board’s failure to appoint the
Additional Director by the Second Deadline; and (B) nothing in this paragraph 4
or paragraph 5 shall prevent Fir Tree from (i) making any public or private
statement or announcement with respect to any Extraordinary Transaction that is
publicly announced by the Company or a Third Party, (ii) responding
proportionately to any statement made by the Company or any of its Affiliates,
directors, officers, employees, agents or representatives which, in the
reasonable view of outside counsel, is in violation of this paragraph 4 or
paragraph 5, or (iii) making any factual statement made to comply with any
subpoena or

 

5

--------------------------------------------------------------------------------



 

other legal process or respond to a request for information from any
governmental authority with jurisdiction over Fir Tree from whom information is
sought (so long as such process or request did not arise as a result of
discretionary acts by Fir Tree or any of its Affiliates). For the avoidance of
doubt, none of the foregoing provisions of this paragraph 4 shall prohibit Fir
Tree from selling or otherwise disposing of any Voting Securities at any time.
Notwithstanding the foregoing, nothing in this Agreement shall restrict the
ability of the Restricted Persons to grant any liens or encumbrances on any
claims or interests in favor of a bank or broker-dealer or prime broker holding
such claims or interests in custody or prime brokerage in the ordinary course of
business, which lien or encumbrance is released upon the transfer of such claims
or interests in accordance with the terms of the custody or prime brokerage
agreement(s), as applicable.

 

5.                                      During the Restricted Period each of the
Company and Fir Tree shall refrain from making, and shall cause their respective
Affiliates and its and their respective principals, directors, members, general
partners, officers, employees and representatives not to make or cause to be
made any statement or announcement, including in any document or report filed
with or furnished to the SEC or through the press, media, analysts or other
Persons, that constitutes an ad hominem attack on (as distinct from statements
or announcements reflecting legitimate business criticism), or otherwise
disparages, defames, slanders or impugns the character of, (a) in the case of
statements or announcements by Fir Tree, the Company or any of its Affiliates,
subsidiaries or advisors, or any of its or their respective current or former
officers, directors or employees, and (b) in the case of statements or
announcements by the Company, Fir Tree or any of its Affiliates, partners and
advisors, or any of its or their respective principals, directors, members,
general partners, officers or employees. The foregoing shall not (i) restrict
the ability of any Person to comply with any subpoena or other legal process or
respond to a request for information from any governmental authority with
jurisdiction over the Person from whom information is sought or (ii) apply to
any private communications between Fir Tree, its Affiliates and its and their
respective principals, directors, members, general partners, officers, employees
or agents or representatives acting on their behalf, on the one hand, and the
Company or any of its subsidiaries, directors, officers, employees or agents or
representatives acting on their behalf, on the other hand.

 

6.                                      As used in this Agreement, the term
(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act and shall include Persons who become Affiliates of any Person
subsequent to the date of this Agreement; provided that “Affiliates” of a Person
shall not include any entity, solely by reason of the fact that one or more of
such Person’s employees or principals serves as a member of its board of
directors or similar governing body, unless such Person otherwise controls such
entity (as the term “control” is defined in Rule 12b-2 promulgated by the SEC
under the Exchange Act); (b) “Annual Meeting” shall mean the annual meeting of
stockholders of the Company, and any reference to an Annual Meeting preceded by
a calendar year (e.g., “2019”) shall mean the Annual Meeting to occur during
such calendar year; (c) “beneficially own”, “beneficially owned” and “beneficial
ownership” shall have the meaning set forth in Rules 13d-3 and
13d-5(b)(l) promulgated under the Exchange Act; (d) “business day” shall mean
any day other than a Saturday, Sunday or a day on which the Federal Reserve Bank
of New York is closed; (e) “controlled,” “controlling” and “controlled by” shall
have the meanings set forth in Rule 12b-2 promulgated under the Exchange Act;
(f) “Expiration Date” shall mean the earlier of (i) the first day of the time
period established pursuant to the Company’s bylaws for stockholders to deliver
notice to the Company of director

 

6

--------------------------------------------------------------------------------



 

nominations to be brought before the 2020 Annual Meeting, and (ii) the
consummation of an Extraordinary Transaction; (g)  “Person” shall be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (h) “SEC” means the United States Securities and Exchange Commission;
(i) “Stock Issuance Transaction” shall mean any issuance of any Voting
Securities or other equity securities of the Company or any subsidiary of the
Company which shares to be issued represent more than fifteen percent (15%) of
the outstanding Voting Securities of the Company prior to such issuance;
(j) “Third Party” shall mean any Person that is not a Party or an Affiliate
thereof, a member of the Board, a director or officer of the Company, or legal
counsel to any Party; and (k) “Voting Securities” shall mean the shares of
common stock of the Company and any other securities thereof entitled to vote in
the election of directors, or securities convertible into, or exercisable or
exchangeable for, such shares or other securities, whether or not subject to the
passage of time or other contingencies; provided that “Voting Securities” shall
not include any securities contained in any index, exchange traded fund,
benchmark or other industry-related basket of at least ten securities.

 

7.                                      The Company agrees that the New
Directors (and the Replacement Directors, if any) shall have the same
opportunities as all other directors on the Board to participate in any
committees of the Board, including any committees formed after the date hereof;
provided that the New Directors (and the Replacement Directors, if any) shall be
offered the opportunity to join any committee of the Board formed for the
purpose of considering any Extraordinary Transaction, if any.

 

8.  Fir Tree represents, warrants and agrees that (a) this Agreement has been
duly authorized, executed and delivered by it and is a valid and binding
obligation of Fir Tree, enforceable against it in accordance with its terms;
(b) as of the date of this Agreement, Fir Tree beneficially owns an aggregate of
8,390,167 shares of Voting Securities of the Company; and (c) this Agreement
does not violate any law, any order of any court or other agency of government,
Fir Tree’s organizational documents, each as in effect on the date of this
Agreement.

 

9.                                      The Company represents and warrants that
(a) this Agreement has been duly authorized, executed and delivered by it and is
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms; (b) this Agreement does not require the approval
of the stockholders of the Company; and (c) this Agreement does not violate any
law, any order of any court or other agency of government, the Company’s
Governing Documents, each as in effect on the date of this Agreement.

 

10.                               Each Party acknowledges that (i) the other
Party would be irreparably injured by a breach of this agreement and
(ii) monetary remedies may be inadequate to protect a party against any actual
or threatened breach or continuation of any breach of this agreement.  Without
prejudice to any other rights and remedies otherwise available to a Party under
this agreement, (i) each Party shall be entitled to seek equitable relief by way
of injunction or otherwise to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without proof of actual damages; (b) the
breaching Party shall not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching Party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
Party. Such remedies

 

7

--------------------------------------------------------------------------------



 

shall not be the exclusive remedies for a breach of this Agreement, but shall be
in addition to all other remedies available at law or in equity.  This Agreement
is solely for the benefit of the Parties and shall not be enforceable by any
other Person.

 

11.                               This Agreement constitutes the only agreement
between Fir Tree and the Company with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations under this Agreement without the prior written
approval of the other Party. Any purported transfer requiring consent without
such consent shall be void. No amendment, modification, supplement or waiver of
any provision of this Agreement shall be effective unless it is in writing and
signed by the Party affected thereby, and then only in the specific instance and
for the specific purpose stated therein.  Any waiver by any Party of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a Party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.   If any
provision of this Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement shall remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable. The Parties further agree to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.  All attorneys’ fees, costs
and expenses incurred in connection with this Agreement and all matters related
hereto will be paid by the Party incurring such fees, costs or expenses.  Each
of the parties acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed this Agreement with the advice of such
counsel. Each Party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the Parties shall be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is expressly waived by each
of the Parties, and any controversy over interpretations of this Agreement shall
be decided without regard to events of drafting or preparation.

 

12.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the choice of law principles of such state.  Each Party irrevocably
and unconditionally consents to the exclusive institution and resolution of any
action, suit or proceeding of any kind or nature with respect to or arising out
of this Agreement brought by any Party in the Chancery Court of the State of
Delaware and the appellate courts thereof.  Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this agreement in such court, and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an

 

8

--------------------------------------------------------------------------------



 

inconvenient forum.  The Parties agree that a final judgment in any such dispute
shall be conclusive and may be enforced in other jurisdictions by suits on the
judgment or in any other manner provided by law.  The Parties agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in paragraph 12 or in such other manner as may be permitted
by applicable law, shall be valid and sufficient service thereof. Each of the
Parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such Party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any course of conduct, dealing, statements (whether
oral or written), or actions of any of them. No Party shall seek to consolidate,
by counterclaim or otherwise, any action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.

 

13.                               All notices, consents, requests, instructions,
approvals and other communications provided for in this Agreement, and all legal
process in regard hereto, shall be in writing and shall be deemed validly given,
made or served when delivered in person, by electronic mail, by overnight
courier or two (2) business days after being sent by registered or certified
mail (postage prepaid, return receipt requested) as follows:

 

If to the Company to:

 

Halcón Resources Corporation

1801 California Street, Suite 3500

Denver, CO 80202

Attention:

David Elkouri, Esq.

Email:

delkouri@@halconresources.com

 

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019-6119

Attention:

David A. Katz, Esq.

 

Alison Z. Preiss, Esq.

Email:

dakatz@wlrk.com

 

azpreiss@wlrk.com

 

If to Fir Tree:

 

Fir Tree Capital Management LP

55 West 46th Street, 29th Floor

New York, NY 10036

Attention: Brian Meyer

Email: bmeyer@firtree.com

 

with a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

 

9

--------------------------------------------------------------------------------



 

New York, NY 10019-6099

Attention:

Mark Cognetti, Esq.

 

Michael Brandt, Esq.

Email:

mcognetti@willkie.com

 

mbrandt@willkie.com

 

At any time, any Party may, by notice given in accordance with this paragraph 13
to the other Party, provide updated information for notices hereunder

 

14.                               This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute the same agreement and shall become a binding agreement when a
counterpart has been signed by each party and delivered to the other party,
thereby constituting the entire agreement among the parties pertaining to the
subject matter hereof.  Signatures of the parties transmitted by facsimile, PDF,
jpeg, .gif, .bmp or other electronic file shall be deemed to be their original
signatures for all purposes and the exchange of copies of this Agreement and of
signature pages by facsimile transmission, PDF or other electronic file shall
constitute effective execution and delivery of this Agreement as to the parties.

 

[Signature page follows]

 

10

--------------------------------------------------------------------------------



 

Please confirm your agreement with the foregoing by signing and returning this
agreement to the undersigned, whereupon this Agreement shall become a binding
agreement between Fir Tree and the Company.

 

 

Very truly yours,

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

By:

/s/ JAMES W. CHRISTMAS

 

Name:

James W. Christmas

 

Title:

Chairman of the Board

 

Accepted and agreed

 

as of the date first written above:

 

 

 

FIR TREE CAPITAL MANAGEMENT LP

 

 

 

By:

/s/ BRIAN MEYER

 

Name:

Brian Meyer

 

Title:

General Counsel

 

 

--------------------------------------------------------------------------------